Case 5:16-cv-10444-JEL-MKM ECF No. 1131-2 filed 05/08/20          PageID.27951     Page 1 of
                                      1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 _______________________________

 In re FLINT WATER CASES        )                 Case No. 5:17-cv-10444-JEL-
                                )                 MKM
 _______________________________

 Marlana Sirls et al.            )
                                 )
                  Plaintiffs     )                Case No. 5:17-cv-10342-JEL-
                                 )                EAS
 vs.                             )
                                 )
 Governor Richard Snyder et al., )
                                 )
                  Defendants     )
 _______________________________

                        NOTICE OF NON-PARTIES AT FAULT

        NOW COME the Defendants, [Name of Party], and hereby file their Notice of

 Non-Parties at Fault in this matter pursuant to MCR 2.112(K) and the Second

 Amended Case Management Order in the In Re Flint Water Cases, Case No. 5:17-cv-

 10444. It is appropriate to file a notice of nonparties at fault in this Court where

 Plaintiffs have pled a variety of state law tort claims.

        In accordance with the Court’s Second Amended Case Management Order,

 [Name of Party] incorporates and adopts in full its Notice of Non-Parties at Fault and

 all supplements to that notice filed in Walters v. Flint, Case No. 5:17-cv-10164 [ECF

 __ ] as if it were set forth at length herein.
